Citation Nr: 0422548	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date, prior to April 26, 2002, 
for the award of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had active duty from June 1968 to June 1970.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of July 
and October 2002 decisions of the VA Regional Office (RO) 
located in Boise, Idaho.  

In July 2002 the RO granted entitlement to a permanent and 
total disability rating for pension purposes, effective from 
the April 26, 2002 date of receipt of claim.  

In October 2002 the RO denied entitlement to an effective 
date, prior to April 26, 2002, for a grant of a permanent and 
total disability rating for pension purposes.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.  

2.  On February 22, 2001, the RO received the veteran's 
claims of service connection for multiple disorders, which 
may be accepted as a claim of entitlement to a permanent and 
total disability rating for pension purposes.  

3.  No claim is of record, prior to February 22, 2001, and no 
evidence supports a finding of permanent and total disability 
prior to that date.  


CONCLUSION OF LAW

The criteria for an award of a permanent and total disability 
rating for pension purposes, retroactive to February 22, 
2001, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
1991); 38 C.F.R. §§ 3.159, 3.400 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are not clearly 
applicable to the claim adjudicated on the merits on appeal.  
However, assuming VCAA applies, VA has met its duty to assist 
and to notify.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that to the extent that VCAA applies, VA has complied 
with both the notification and assistance provisions of the 
VCAA, and that the Board's decision to proceed in 
adjudicating the claim on appeal does not prejudice the 
veteran in the disposition of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim of entitlement to 
service connection for various disorders in February 2001, 
and a VCAA letter was issued in June 2001.  The veteran also 
filed a claim of entitlement to a permanent and total 
disability pension due to non-service-connected disability in 
April 2002, and the RO issued a VCAA notice letter to the 
veteran specific to the permanent and total disability 
pension claim in a letter dated in May 2002, prior to any 
adjudication of the permanent and total disability pension 
claim.  As such, the timing of the notices comport with the 
CAVC's holding in Pelegrini, supra. 

The substance of the notices are satisfactory as well.  
Specifically, both the June 2001 and May 2002 VCAA letters 
advised the veteran of his need to identify or submit 
evidence, not only of current disability, but medical 
evidence showing permanent and total disability.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies.  

The RO requested that he send VA any information he may have 
pertinent to his claims on appeal, and the RO obtained 
private medical evidence from various sources.  The RO also 
provided the veteran with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran identified three sources of VA treatment, records 
of which have been obtained and associated with his claims 
file, including records dated from 2001 from the VA Boise, 
Idaho VA medical center.  Private treatment records from St. 
Clare Hospital and Saint Alphonsus Regional Medical Center 
are on file as well. 

Consistent with the duty to assist, the RO scheduled the 
veteran for VA psychiatric examinations in December 2001 and 
September 2002, and all VA outpatient treatment records were 
requested and obtained, as noted above.  

Once all of the above was completed, the RO granted the 
permanent and total disability pension due to non-service-
connected disability claim in July 2002 and reaffirmed the 
effective date therefor in October 2002.  
A statement of the case (SOC) was issued in March 2003.  The 
decisions, SOC and notices advised the veteran of the 
evidence considered and the reasons and bases for the 
disposition of his claim on appeal.  The evidence was again 
reviewed and a supplemental statement of the case (SSOC) was 
issued in May 2003.  The SOC and SSOC advised the veteran of 
all appropriate regulations.  The RO's SOC and SSOC included 
a recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of the September 2002 VA 
psychiatric examination report.  

Thereafter, no additional medical evidence was identified or 
received other than arguments of the veteran and his 
representative received after the May 2003 SSOC.  As such, VA 
has made every reasonable effort to identify and obtain all 
relevant records in support of the veteran's claim 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  VCAA requires no additional 
development, and the claim may be decided on the basis of the 
evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim on the merits herein.  Neither the veteran nor his 
representative have identified additionally available medical 
evidence relevant to the claim that has not already been 
obtained.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim adjudicated on the merits herein, 
entitlement to an earlier effective date for the grant of a 
permanent and total disability rating for pension purposes, 
has been completed within VCAA.  


Criteria

A veteran who is totally and permanently disabled by reason 
of non-service-connected disabilities, not the result of his 
own willful misconduct, is entitled to receive pension 
benefits if he served in the active military, naval, or air 
service: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war. See 38 U.S.C.A. 
§ 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.7, 
3.15, 3.16, 3.17 (2003).  

The general rule with regard to an award of non-service-
connected disability pension benefits is that the effective 
date of such an award "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(a).   

With regard to the matter of ascertaining the date that an 
application for non-service-connected disability pension 
benefits was received, the Board notes that an application 
for VA disability compensation may, under certain 
circumstances, also be considered a claim for pension.  38 
C.F.R. § 3.151(a).  However, VA is not automatically required 
to treat every compensation claim as a pension claim.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Rather, 
whether a claim for compensation need also be treated as a 
claim for pension is dependent on the contents of the 
application and the evidence in support of it.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has, in some instances required that a claim for compensation 
be construed as a claim for pension.  See, e.g., Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); Waddell v. Brown, 5 Vet. 
App. 454, 457 (1993); Ferraro v. Derwinski, 1 Vet. App. 326, 
333 (1991).  In Stewart, supra, the CAVC elaborated on its 
rationale for those decisions.  The CAVC stated, "Based upon 
the evidence presented in those cases, VA was on notice that 
the appellant had a well-supported claim and might be 
eligible for both benefits, and therefore, the veteran was 
entitled to the statutory duty to assist under 38 U.S.C. 
§ 5107(a)." Stewart, 10 Vet. App. at 18.  


Analysis

The veteran claims that his February 22, 2001 claim of 
service connection should be accepted as the effective date 
for his later filed pension claim, which was not received at 
the RO until April 2002.  The RO disagreed, denying the claim 
on the basis that the February 2001 service connection claim 
expressly crossed-out the section for entitlement to pension, 
claiming that this evidenced the veteran's intention to claim 
only service connection benefits.  The Board disagrees for 
the reasons expressed below.  

In the present case, the record shows that a claim for 
service connection for various disabilities was completed and 
filed on behalf of the veteran and received at the RO on 
February 22, 2001, during a time the veteran was suffering 
from a serious psychiatric illness.  (Emphasis added).  The 
RO is correct that the February 22, 2001 application for 
service connection included hand written markings indicating 
that it regarded service connection "only," and the veteran 
was claiming to be totally disabled and entitled to a 
disability pension-that portion of the application form was 
clearly crossed out.  However, the Board points out that the 
form was clearly prepared for the veteran's signature only, 
as the veteran's weak and wiggly signature contrasts 
significantly with the smooth handwritten markings of the 
form, including the crossed-out sections and the portions 
regarding service connection "only."  The import is that 
the veteran clearly did not complete the form-perhaps he did 
not even read or understand it before affixing his signature 
to the application. 

Under the above factual circumstance, the Board takes a more 
compassionate view of the clinical evidentiary record, which 
also supports the grant of the claim, as detailed below.  

In December 2001, the veteran was provided a VA psychiatric 
examination, resulting in diagnoses of alcohol dependence, 
bipolar disorder, personality disorder, and borderline 
features, with notation by the examiner that the veteran did 
not meet the criteria for post-traumatic stress disorder 
(PTSD).  While it was noted that he continued to work as an 
automobile mechanic, the Board emphasizes that the December 
2001 VA examination shows a score of 35 on the Global 
Assessment of Functioning (GAF) scale.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
of 35 is indicative of between some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
(Emphasis added).  

Private treatment records of March 2000 show no suicidal 
feelings, with difficulty related to alcohol intoxication.  
These records, which were received at the time of his April 
26, 2002 permanent and total disability pension due to non-
service-connected disability claim, also show another suicide 
attempt in July 1992.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2003).  In this case, the Board is presented 
with such a situation:  While VA law does not require that 
the February 22, 2001 service connection claim be accepted as 
a claim of permanent and total disability pension due to non-
service-connected disability, it may, and the facts of this 
case support the Board's more favorable action.  

In granting the claim, the Board notes the severity of the 
veteran's psychiatric condition, as evidenced by the 35 GAF 
score and VA and private clinical history, and the fact that 
he merely signed the February 22, 2001 application clearly 
prepared for his signature during a time when he may or may 
not have been unable to understand the implications of his 
actions.  Therefore, with these facts, and with all doubt 
resolved in the veteran's favor, an effective date of 
February 22, 2001 is warranted, but no earlier, for the grant 
of a permanent and total disability rating for pension 
purposes.  

The March 2000 private treatment records provide no basis for 
an earlier effective date prior to February 22, 2001 on the 
basis of facts found within one year of a claim.  That is, 
the Board notes that there is no basis for an effective date 
for the nonservice-connected pension prior to February 22, 
2001, as the medical evidence does not warrant it, and no 
claim, formal or informal, is of record.  The above evidence 
fails to show that the veteran completed any claim whatsoever 
prior to this date, or that he was totally disabled prior to 
that date.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 4.17.  


ORDER

Entitlement to an effective date for a permanent and total 
disability rating for pension purposes, retroactive to 
February 22, 2001, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



